                                          Case 3:20-cv-08529-MMC Document 63 Filed 09/03/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KATHY CROSBY, et al.,                         Case No. 20-cv-08529-MMC
                                  8                    Plaintiffs,
                                                                                       ORDER RE: ORDER TO SHOW
                                  9               v.                                   CAUSE; DISMISSING ALL CLAIMS
                                                                                       AGAINST DOE DEFENDANTS
                                  10     DOES 1-50,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 23, 2021, the Court issued an Order to Show Cause why plaintiffs’

                                  14   claims against two sets of Doe defendants, specifically, Does 1-25, who, plaintiffs allege,

                                  15   were at all relevant times employees of defendant County of Alameda (“County”), and

                                  16   Does 26-50, who, plaintiffs allege, were at all relevant times employees of defendant

                                  17   Wellpath, Inc. (“Wellpath”), should not be dismissed for failure to serve within the time

                                  18   required by Rule 4(m) of the Federal Rules of Civil Procedure.

                                  19          On August 30, 2021, plaintiffs filed a Response to the Order to Show Cause,

                                  20   stating they “should be allowed to discover information to further evaluate the case and

                                  21   substitute [the] D[oe] defendants” (see Doc. No. 61 at 6:15-16), after which, although not

                                  22   directed to do so by the Court, the County filed a Response thereto, requesting the

                                  23   instant action be dismissed without prejudice (see Doc. No. 62 at 3:20-23).1

                                  24          Having read and considered plaintiffs’ Response to the Order to Show Cause, as

                                  25

                                  26          1
                                               Although the County, in its Response, states the “First Amended Complaint
                                  27   should be dismissed” (see Doc. No. 62 at 3:20-23; see also id. at 2:16; 3:15-17), the
                                       Court understands the County requests dismissal of the operative complaint, namely, the
                                  28   Second Amended Complaint.
                                            Case 3:20-cv-08529-MMC Document 63 Filed 09/03/21 Page 2 of 4




                                  1    well as the County’s Response thereto, the Court rules as follows.

                                  2    A.      Procedural Background

                                  3            As set forth in the Court’s Order to Show Cause, the only claims remaining in the

                                  4    case are Causes of Action asserted against the fifty Doe defendants in the Second

                                  5    Amended Complaint (“SAC”), namely, two federal claims under 42 U.S.C. § 1983, and

                                  6    one state law claim under California Code of Civil Procedure sections 377.60 and 377.61.

                                  7            Prior to plaintiffs’ filing the SAC, the Court, by order filed July 20, 2021, dismissed

                                  8    the same three claims against the Doe defendants, as asserted in the First Amended

                                  9    Complaint (“FAC”), finding plaintiffs had failed to sufficiently allege, as to the federal

                                  10   claims, any Doe defendant acted with “deliberate indifference” (see Order, filed July 20,

                                  11   2021, at 6:11-18, 7:19-26), and, as to the state law claim, any Doe defendant “breached

                                  12   [his/her] duty of care” (see id. at 8:20-9:8).2 The Court addresses below whether plaintiffs
Northern District of California
 United States District Court




                                  13   have cured those deficiencies.

                                  14   B.      County Does

                                  15           As to the County Does, plaintiffs’ allegations in the SAC are, in all material

                                  16   respects, identical to their allegations in the FAC. Consequently, those allegations

                                  17   remain insufficient to plead a claim against any of the County Does. Although plaintiffs

                                  18   seek leave to conduct discovery, that request, as noted, is not limited to discovering the

                                  19   identity of any Doe, see Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (holding

                                  20   plaintiff, ordinarily, “should be given an opportunity through discovery to identify the

                                  21   unknown defendants”), but also includes discovering the facts necessary to support their

                                  22   claims, relief to which plaintiffs are not entitled, see Ashcroft v. Iqbal, 556 U.S. 662, 678-

                                  23   79 (2009) (holding failure to meet pleading requirements “does not unlock the doors of

                                  24   discovery for a plaintiff armed with nothing more than conclusions”); see also Whitaker v.

                                  25   Tesla Motors, Inc., 985 F.3d 1173, 1177 (9th Cir. 2021) (noting, “the Supreme Court has

                                  26
                                               2
                                  27           Although the SAC also includes a state law claim under California Government
                                       Code section 845.6, that claim, pursuant to stipulation, has been dismissed with
                                  28   prejudice. (See Order, filed May 5, 2021, at 3:3-7.)

                                                                                      2
                                            Case 3:20-cv-08529-MMC Document 63 Filed 09/03/21 Page 3 of 4




                                  1    been clear that discovery cannot cure a facially insufficient pleading” (citing Iqbal)).

                                  2            Accordingly, plaintiffs’ claims against the County Does will be dismissed.

                                  3    C.      Wellpath Does

                                  4            As to the Wellpath Does, plaintiffs have added new allegations. In particular, as to

                                  5    the duty of care, plaintiffs set forth Wellpath’s obligations under its contract with the

                                  6    County. (See SAC ¶ 15 (alleging, “for every inmate placed in a safety cell placement on

                                  7    suicide watch, W[ellpath] was responsible for having a registered nurse or higher level

                                  8    care provider (physician, physician’s assistant or nurse practitioner) physically check the

                                  9    inmate at least two times every eight hours, a minimum of three hours apart”).) The

                                  10   deficiencies previously identified, however, do not pertain to the element of duty, but,

                                  11   rather, the element of breach.

                                  12           As to that latter element, plaintiffs’ allegations remain, in essence, an assumption
Northern District of California
 United States District Court




                                  13   that, given the unfortunate event of decedent Christopher Crosby’s suicide, Wellpath staff

                                  14   must have done something wrong. (See, e.g., SAC ¶ 16 (alleging Wellpath staff “either

                                  15   failed to monitor items given to [Christopher Crosby] on the date of the incident, or they

                                  16   directly gave [him] the plastic bag which he used to kill himself”).)3 Such allegations are

                                  17   insufficient to plead plaintiffs’ claims. See Iqbal, 556 U.S. at 679 (holding complaint

                                  18   subject to dismissal “where the well-pleaded facts do not permit the court to infer more

                                  19   than the mere possibility of misconduct”).

                                  20           In short, as with the County Does, the problem is not with plaintiffs’ failure to plead

                                  21   a wrongdoer’s identity, but with their failure to plead a wrongdoing.

                                  22           Accordingly, plaintiffs’ claims against the Wellpath Does will be dismissed.

                                  23   //

                                  24
                                               3
                                  25            Although plaintiffs also add allegations regarding other inmate suicides occurring
                                       at the facility wherein Christopher Crosby was housed, the circumstances under which
                                  26   those deaths occurred appear distinguishable from the circumstances alleged in the
                                       instant case. (See, e.g., SAC ¶ 18 (alleging inmate L.L. committed suicide after being
                                  27   removed from suicide watch “and placed in administrative segregation”); id. (alleging
                                       inmate R.R committed suicide after Wellpath failed to screen him for mental health
                                  28   needs).)

                                                                                      3
                                         Case 3:20-cv-08529-MMC Document 63 Filed 09/03/21 Page 4 of 4




                                  1                                        CONCLUSION

                                  2          For the reasons stated above, plaintiffs’ claims against the Doe defendants are

                                  3    hereby DISMISSED without prejudice.

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: September 3, 2021
                                                                                            MAXINE M. CHESNEY
                                  7                                                         United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
